DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 16/830,057 entitled "METHOD, APPARATUS AND SYSTEM FOR SELF-SERVICE CONTRACT FOR MOBILE PAYMENTS" filed on March 25, 2020.
Status of Claims
Claims 1-9 and 18  have been amended and are hereby entered.
It appears the Applicant wished for a re-examination of the Claims filed November 23, 2021. However, the Claims filed on June 27, 2022, omit many elements the Applicant’s Representatives discussed in the interview on June 29, 2022 that were included in the Claims of November 23, 2021.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed June 27,2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 21, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020, March 19, 2021,  and June 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Examiner’s Note
The Examiner would like to indicate the Applicant’s use of “first” and “second” in the Claims is offered no patentable weight. The Applicant’s Specification reads, [0076] “…in the attached claims, terms such as "first", "second", and "third" are only used for marking, and are not intended for representing a numerical order of their objects. [0079] Moreover, the sequences of the operations illustrated in this description are examples. In some embodiments, the operations may be performed in a sequence different from those shown in the accompanying drawings, and the operations may be combined into one operation or split into more operations.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13, 14, 18, and 19   are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“METHOD AND APPARATUS FOR PERFORMING PAYMENT”, U.S. Publication Number: 20170068953 A1), in view of Yang (“MOBILE PAYMENT METHOD USING A BARCODE, DEVICE AND SERVER FOR IMPLEMENTING THE METHOD”, U.S. Publication Number: 20180285857 A1)  










Regarding Claim 1, 




Yang teaches,
A merchant terminal for mobile payments interacting with a customer mobile device, a payment server, and a service provider server that provides a service different from the payment server, wherein the merchant terminal, the payment server, and the service provider server are located remotely from each other, 
(Kim [0153]  the payment system is capable of including an electronic device 710 (e.g., electronic device 101 shown in FIG. 1), a payment server 720 (e.g., a server 106), a token service provider (TSP) 730 (e.g., a server 106 or another server not shown) and a point of sales (POS) terminal 740 (e.g., an electronic device 102). 
Kim [0068]  An electronic device according to various embodiments of the present disclosure may include one or more of the following: a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an e-book reader, ... a server, a personal digital assistant (PDA), a portable multimedia player (PMP), an MP3 player, a mobile medical device, a camera, a wearable device, etc.
Kim [0088] the devices may employ cloud computing, distribution computing or client-server computing technology.
Kim [0150]  the payment server 620 and/or the token server 630 may be located.... in separated individual areas.)
and the merchant terminal comprises a camera configured to scan an identification code generated by a payment application installed on the customer mobile device;
(Kim [0159]  the electronic device is capable of including a camera module 
Kim [0218] In various embodiments of the present disclosure,...The first communication module 1210 may be replaced with a module for outputting a barcode, a QR code, or audio data. For example, the first communication module 1210 may be replayed with the display module 1208 for displaying the barcode or the QR code)
a touch-sensitive display screen configured to display a prompt to a user of the customer mobile device and receive a touch input of the user, wherein the prompt comprises a message for prompting the user to perform 
(Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0159]  Alternatively, a user may directly input card information to his/her electronic device, using an input unit of the electronic device, e.g., a touch panel
Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0272]  the push management module is capable of operating or handling a push notification or push message)
following operations: placing the identification code within a scanning area of the camera, 
(Kim [0268]  The OCR module is capable of converting images, obtained as a scanner
Kim [0106]  the camera module 291 is capable of including one or more image sensors  )
inputting personal identification information, 
(Kim [0294]  Examples of the user inputs are card information required for payment, and added verification information other than the card information, (e.g., a PIN, a user's unique pattern-related data, fingerprint recognition-related data, a wearable device bezel, a touch value input to the display 160, etc.).)
and creating a signed authorization;
(Kim [0071] an electronic signature receiving device
Kim [0083] via a stylus pen, or a user's body.)
 a first machine-readable instruction to the touch- sensitive display screen and control the touch-sensitive display screen to display a first prompt message to prompt the user to input the personal identification information by using the touch- sensitive display screen, wherein the touch-sensitive display screen is configured to display the first prompt message; receive the personal identification information inputted by the user on the touch- sensitive display screen
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0272]  the push management module is capable of operating or handling a push notification or push message
Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0159]  Alternatively, a user may directly input card information to his/her electronic device, using an input unit of the electronic device, e.g., a touch panel
Kim [0336] , the secure identifier process module 1823 obtains an input value, required by the electronic device or related to authentication for payment, from a user's inputs. For example, the input value may be a personal identification number (PIN)
Kim  [0222] For example, when receiving the user input (e.g., fingerprint authentication) for the transmission of verification information)














a second machine-readable instruction to the touch-sensitive display screen and control the touch-sensitive display screen to display a second prompt message to prompt the user to provide the signed authorization for a contract by using the touch-sensitive display screen, wherein the touch-sensitive display screen is configured to display the second prompt message; receive the signed authorization from the user via the touch-sensitive display screen
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0272]  the push management module is capable of operating or handling a push notification or push message
Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0071] an electronic signature receiving device
Kim [0083] via a stylus pen, or a user's body.
Kim [0607] bilateral agreement
Kim [0637]  The transmission/transfer of data between modules or applications 
Kim [0071]  an electronic signature receiving device)
and control the touch-sensitive display screen to display a contract signing result based on the notification.
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0197] output a receipt of transaction)
Kim does not teach a processor, configured to: transmit to the payment server a result from the camera scanning the identification code for verification; receive a first successful verification result from the payment server indicating that verification of the identification code is successful to use the payment application to pay for the service provided by the service provider server; provide, in response to receiving  the first successful verification result; and transmit the personal identification information to the service provider server for verification; receive a second successful verification result from the service provider server indicating that verification of the personal identification information is successful; provide, in response to  receiving the second successful verification result; 
Yang teaches,
a processor, configured to: transmit to the payment server a result from the camera scanning the identification code for verification;
(Yang [0039] device 1 may be said to include a processor module that includes the processor 16 and the processing unit
Yang [0044] In this embodiment, the barcode may be in a form of a one-dimensional barcode (linear barcode), a two-dimensional barcode such as a quick response (QR) code, a three-dimensional barcode, etc.
Yang [0041] includes an image capturing component (not shown) (such as a camera, a barcode reader, etc.).
Yang [0060]  transmits a request for an authorization parameter to the server device  )
receive a first successful verification result from the payment server indicating that verification of the identification code is successful to use the payment application to pay for the service provided by the service provider server; provide, in response to receiving  the first successful verification result
(Yang [0017] payment information encoded in the barcode when the verification information is successfully verified by the server device.)
and transmit the personal identification information to the service provider server for verification; receive a second successful verification result from the service provider server indicating that verification of the personal identification information is successful; provide, in response to  receiving the second successful verification result
(Yang [0066]  the buyer device 1 transmits a request for an authorization parameter to the server device 3 when the password is successfully verified by the hardware security module 14. Upon receipt of the authorization parameter from the server device 3 through the buyer device 1, the hardware security module 14 creates a message authentication code)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic payment processing teachings of Kim to incorporate the code verification teachings of Yang such that  “barcode encoding verification information for verifying an identity of the user and payment information associated with a payment account.” (Yang [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. code verification) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “cashless transaction, and more particularly to a mobile payment method using a barcode” Yang [0002])







Regarding Claim 2, 
Kim, 
Kim teaches,
   wherein the identification code is a two-dimensional code, a bar code, or an electronic tag.
(Kim [0218] In various embodiments of the present disclosure,...The first communication module 1210 may be replaced with a module for outputting a barcode, a QR code, or audio data. For example, the first communication module 1210 may be replayed with the display module 1208 for displaying the barcode or the QR code)
Regarding Claim 3, 
Kim, 
Kim teaches,
     wherein the touch- sensitive display screen is further configured to display a notification indicating a successful contract signing.
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0607] bilateral agreement
Kim [0290] When the user authentication is successfully progressing in the electronic device, the electronic device may proceed with fast automatic authentication
Kim [0197] output a receipt of transaction)
Regarding Claim 4, 
Kim, 
Kim teaches,
wherein the signed authorization is a handwritten signature of the user.
(Kim [0071] an electronic signature receiving device
Kim [0083] via a stylus pen, or a user's body.)
Regarding Claim 5, 
Kim, 
Kim teaches,
  wherein the merchant terminal further comprises a stylus pen, and the handwritten signature is written on the touch- sensitive display screen by the user using the stylus pen.
(Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0083] via a stylus pen, or a user's body.
Kim [0071] an electronic signature receiving device
Kim [0101] The input unit 250 is capable of including a touch panel 252, a digital stylus or (digital) pen sensor)
Regarding Claim 7, 
Kim, 
Kim teaches,
  wherein the merchant terminal further comprises an input configured to receive a user input, and the user input comprises the personal identification information and the signed authorization from the user for the contract signing.
(Kim [0083] The display module 160 may also be implemented with a touch screen. 
Kim [0159]  Alternatively, a user may directly input card information to his/her electronic device, using an input unit of the electronic device, e.g., a touch panel
Kim [0336] , the secure identifier process module 1823 obtains an input value, required by the electronic device or related to authentication for payment, from a user's inputs. For example, the input value may be a personal identification number (PIN) 
Kim  [0222] For example, when receiving the user input (e.g., fingerprint authentication) for the transmission of verification information
Kim [0071] an electronic signature receiving device
Kim [0083] via a stylus pen, or a user's body.
Kim [0607] bilateral agreement)
Regarding Claim 8, 
Kim, 
Kim teaches,
    wherein the input comprises a card reader, and the personal identification information is obtained by using the card reader to read a smart card provided to the user by a service provider associated with the service provider server.
(Kim [0159] The camera module 801 takes an image of a card to make a payment and obtains the card information. The camera module 801 is capable of recognizing card information (e.g., a card issuing company, a card number, an expiration date, a card holder, etc.), recorded in a card, via an optical character reader (OCR) function.
Kim [0162]  the electronic device is capable of: receiving payment information (e.g., track 1, track 2, track 3 or token information), contained in the magnetic stripe of the magnetic card, from a card issuing company/bank server, via a communication module (not shown), based on card information received via the camera module 801 or an input unit (e.g., a touch panel, a pen sensor, etc.);)
Claim 9 is rejected on the same basis as Claim 1.
Regarding Claim 11, 
Kim, 
Kim teaches,
    wherein if the verification for the result of the scanning fails, the method further comprises: prompting the user to re-present the identification code generated by the payment application.
(Kim [0218] communication module 1210 may be replaced with a module for outputting a barcode, a QR code, or audio data. For example, the first communication module 1210 may be replayed with the display module 1208 for displaying the barcode or the QR code, serving as a unidirectional communication module.
Kim [0265] The electronic device may recognize payment failure in a way: as it receives a notification from the POS terminal or a 3rd party (e.g., financial institution); or when a preset period of time has elapsed. It should be understood that the various embodiments are not limited to the order of operations described above but may be performed in any other sequence, e.g., reverse order.
Kim [0130]  The operations performed by modules, program modules, or other components, according to various embodiments of the present disclosure, may be executed in serial, parallel, repetitive or heuristic fashion.)
Regarding Claim 13, 
Kim, 
Kim teaches,
      wherein the prompting a user to input personal identification information comprises: providing various options to the user for inputting the personal identification information, and the various options at least comprise inputting from a keyboard, or inputting by a card reader reading a card.
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user
Kim [0162]  the electronic device is capable of: receiving payment information (e.g., track 1, track 2, track 3 or token information), contained in the magnetic stripe of the magnetic card, from a card issuing company/bank server, via a communication module (not shown), based on card information received via the camera module 801 or an input unit (e.g., a touch panel, a pen sensor, etc.);)
Claim 14 is rejected on the same basis as Claim 5.
Claim 18 is rejected on the same basis as Claim 1.
Claim 19 is rejected on the same basis as Claim 11.

Claims 6 and 10    are rejected under 35 U.S.C. 103 as being unpatentable over Kim, “REAL-TIME SETTLING OF PAYMENT FOR LOGISTICS COMPANY”, U.S. Publication Number: 20110161211 A1)
Regarding Claim 6, 
Kim, 
Kim does not teach wherein the signing request is for withholding funds.
Zhang teaches,
  wherein the signing request is for withholding funds.
(Zhang [0014]  which signs a withholding agreement...and establishes separate payment accounts ....sends a withholding instruction to the third-party payment platform upon receiving signature information and goods information ...after the buyer has made a payment and signed for the acceptance of the goods.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic payment processing teachings of Kim to incorporate the withholding agreement teachings of Zhang such that a  “third-party payment platform verifies the withholding instruction based on the withholding agreement, and transfers a fund from the payment account.” (Zhang [0014]).        The modification would have been obvious, because it is merely applying a known technique (i.e. withholding agreement) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “greatly increase the speed of fund transfer and fund settlement” Zhang [0014])
Claim 10 is rejected on the same basis as Claim 6.
Claims 12 and 20    are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yang   in view of Huang (“TAX DOCUMENT IMAGING AND PROCESSING”, U.S. Publication Number: 20140244456 A1)
Regarding Claim 12, 
Kim, Huang,  and Yang teach the payment method of Claim 11 as described earlier.
Kim does not teach  wherein when prompting the user to re-present the identification code generated by the payment application, the method further comprises: displaying on a display screen a picture showing an operation process of the identification code generated by the payment application to assist the user.
Huang teaches,
     wherein when prompting the user to re-present the identification code generated by the payment application, the method further comprises: displaying on a display screen a picture showing an operation process of the identification code generated by the payment application to assist the user.
(Huang [0072] the QR code 238 that was generated is presented or displayed to the taxpayer 215, and in the illustrated example, the interview screen 1000 displays the QR code 238 and provides instructions to the taxpayer 215 to "Scan this QR Code" 1002.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic payment processing teachings of Kim to incorporate the document imaging teachings of Huang  for  “smartphones and tablet devices to upload tax document images and process tax document images such that resulting recognized tax data is incorporated into an electronic tax return.” (Huang [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document imaging) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “allowing users of … application to capture tax document images without having to download a separate application or sign into a separate account” Huang [0001])
Claim 20 is rejected on the same basis as Claim 12.

Claims 15-17    are rejected under 35 U.S.C. 103 as being unpatentable over Kim, “RELIANCE SERVER FOR ELECTRONIC TRANSACTION SYSTEM”, U.S. Publication Number: 5903882A)
Regarding Claim 15, 
Kim, Huang, and Yang teach the payment method of Claim 14 as described earlier.
Kim teaches,
wherein before the user is allowed to create a handwritten signature,
(Kim [0071] an electronic signature receiving device
Kim [0083] via a stylus pen, or a user's body.)
Kim does not teach  further comprises: showing that a preset time is reached for the contract.
Asay teaches,
further comprises: showing that a preset time is reached for the contract.
(Asay [Col 16, Lines 62-63] reliance on the digital signature is subject to contract
Asay [Col 48, Lines 12-21]  the issuing CA will typically assign a fixed reliance limit to each subscriber for a given period of time..... they have been status checked by the prospective relying party....thereby depleting the signer's allowed reliance limits for the time period in question.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic payment processing teachings of Kim to incorporate the digital signature certificates teachings of Asay for  “services supporting reliance on digital signature certificates and managing the risk of such certificates in an electronic transaction system.” (Asay [Col 1, Lines 5-8]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital signature certificates) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “commercial use of digital signatures requires reliable information associating public keys with identified persons. Messages of those identified persons can then be authenticated using the keys….Digital signature certificates (sometimes also called public key certificates or simply certificates) meet this need.” Asay [Col 1, Lines 49-55])
Regarding Claim 16, 
Kim, 
Kim teaches,
  scanning the identification code generated by the payment application
(Kim [0159]  the electronic device is capable of including a camera module 
Kim [0218] In various embodiments of the present disclosure,...The first communication module 1210 may be replaced with a module for outputting a barcode, a QR code, or audio data. For example, the first communication module 1210 may be replayed with the display module 1208 for displaying the barcode or the QR code)
the user to input the personal identification information again.
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0272]  the push management module is capable of operating or handling a push notification or push message
Kim [0336] , the secure identifier process module 1823 obtains an input value, required by the electronic device or related to authentication for payment, from a user's inputs. For example, the input value may be a personal identification number (PIN) 
Kim  [0222] For example, when receiving the user input (e.g., fingerprint authentication) for the transmission of verification information
Kim  [0130] The operations performed by modules, program modules, or other components, according to various embodiments of the present disclosure, may be executed in...repetitive or heuristic fashion)
Prompting
(Kim  [0118] The notification manager 349 is capable of displaying or notifying the user 
Kim [0272]  the push management module is capable of operating or handling a push notification or push message)
Kim does not teach in response to receiving a failed verification result from the service provider server, a first counter by one, and comparing a count of the first counter with a first threshold value; returning, when the count is greater than the first threshold value, when the count is not greater than the first threshold value,
Asay teaches,
in response to receiving a failed verification result from the service provider server, a first counter by one, and comparing a count of the first counter with a first threshold value;
(Asay [Col 40, Lines 16-17] transaction verification 
Asay [Col 21, Lines 6-30] actions can fail for a number of reasons...Certificate expired...Certificate revoked...Certificate suspended...Multiple certificates found...Two certificates were found identified by the same, supposedly unique identifier. This error indicates a defect in the reliance server system
Asay [Col 37, Lines 30-33] Each device manufacturer 234 may be assigned a different counting factor, preferably a prime number greater than one, and the increment for the counter 232 can be set)
returning, when the count is greater than the first threshold value, 
(Asay [Col 13, Lines 22-30] Thresholds (the point at which a condition is reached that is greater than or less than a specific parameter, percentage of parameter, or specific level of parameter) for assurance which trigger ....These thresholds apply to any or all of the above parameters and can be stated independently or in relation to and/or dependent on other parameter thresholds. 
Asay [Col 37, Lines 30-33] Each device manufacturer 234 may be assigned a different counting factor, preferably a prime number greater than one, and the increment for the counter 232 can be set)
when the count is not greater than the first threshold value,
(Asay [Col 13, Lines 22-30] Thresholds (the point at which a condition is reached that is greater than or less than a specific parameter, percentage of parameter, or specific level of parameter) for assurance which trigger ....These thresholds apply to any or all of the above parameters and can be stated independently or in relation to and/or dependent on other parameter thresholds. 
Asay [Col 37, Lines 30-33] Each device manufacturer 234 may be assigned a different counting factor, preferably a prime number greater than one, and the increment for the counter 232 can be set)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic payment processing teachings of Kim to incorporate the digital signature certificates teachings of Asay for  “services supporting reliance on digital signature certificates and managing the risk of such certificates in an electronic transaction system.” (Asay [Col 1, Lines 5-8]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital signature certificates) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “commercial use of digital signatures requires reliable information associating public keys with identified persons. Messages of those identified persons can then be authenticated using the keys….Digital signature certificates (sometimes also called public key certificates or simply certificates) meet this need.” Asay [Col 1, Lines 49-55])
Claim 17 is rejected on the same basis as Claim 16.

Response to Remarks
Applicant's arguments filed on June 27, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101




Pre-Appeal Panel believes the plurality, combination, and usage of a camera, touch-sensitive display screen, and two-dimensional code (“a bar code, or an electronic”) tag amount to “significantly more” than an abstract idea by integrating the claims into a practical application.
 The rejection under 35 USC § 101 remains lifted.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“…Applicant submits that the cited references fail to disclose or suggest:  
in response to that a number of the reiteration is greater than a threshold, control the camera to re-scan the identification code and transmit to the payment server the result from the camera.
…Huang 262 does not teach or suggest the user is limited to how many trials he/she can scan during the second predetermined time period. Instead, the user can keep trying to scan within the second predetermined time period..."
Examiner responds:
Examiner notes the above cited limitation appears nowhere within the Claims filed on June 27, 2022. This language only appears in the Claims filed on November 23, 2021. Therefore, the Applicant’s argument is moot.
However, in the spirit of compact prosecution, and in reference to the interview on June 22, 2022,  the Examiner wishes to comment on the limitation and Applicant’s remarks. 
Applicant’s argument hinges upon the passage in Huang 262 that reads, “During the second predetermined time period, if the scan payment of the transaction request is unsuccessful, the user can scan code again” Huang [0029]    
Examiner asserts that an unsuccessful scan amounts to “a number (one) of the reiteration is greater than a threshold (zero)”, regardless of the time period allotted in Huang 262. That is, Huang 262 allows the user only a single attempt to enter a correct personal identification information (e.g., password) within a time period. Otherwise, the process restarts.
Furthermore, another prior art Khalil (“Method of procuring and vending fuel at a discounted price”, U.S. Publication Number: 20110099055 A1) proposes [0009] The customer then scans the encoded bar code with a bar code scanner [0032] The fuel card administrator scans the account...and sends message `enter PIN`. The customer enters the PIN. If the PIN is incorrect, the fuel card administrator sends message `invalid PIN` and ends the transaction, and the customer must start the process again to retry.
In both prior art references, it can be interpreted the threshold is no incorrect entries permitted otherwise, the process begins anew.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (“TRANSACTION METHOD AND SYSTEM FOR VENDING MACHINE”, U.S. Publication Number: 20190180262 A1) teaches a system for processing purchase of commodities from a vending machine comprises a transaction detecting module, a control module, a transaction verification module, a display module, and a commodity dispensing module. In allowing one type of payment for commodities, the system prevents other payment types being used. …. the display module controls a touch screen to output transaction failure information.  
Khalil (“Method of procuring and vending fuel at a discounted price”, U.S. Publication Number: 20110099055 A1) proposes [0009] The customer then scans the encoded bar code with a bar code scanner [0032] The fuel card administrator scans the account...and sends message `enter PIN`. The customer enters the PIN. If the PIN is incorrect, the fuel card administrator sends message `invalid PIN` and ends the transaction, and the customer must start the process again to retry.
Zhou (“METHODS AND SYSTEMS FOR FACILITATING MOBILE DEVICE PAYMENTS USING CODES AND CASHBACK BUSINESS MODEL”, U.S. Publication Number: 20130018782  A1) proposes facilitating mobile device payments using codes and cashback business model.
Tashiro (“SELF-CHECKOUT TERMINAL”, U.S. Publication Number: 20070205277 A1) provides  self-checkout terminal is provided which includes a sensor for detecting whether or not a customer is in a position where operation of units of the self-checkout terminal by the customer is possible. When the sensor does not detect a customer, a whole guidance screen including a procedure summary of a self-checkout from start to finish is displayed.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
 /HAO FU/ Primary Examiner, Art Unit 3697